           Case 1:21-cv-00081-SAV Document 32              Filed 06/02/21     Page 1 of 1




                  UNITED STATES COURT OF INTERNATIONAL TRADE

 BEFORE: THE HONORABLE STEPHEN ALEXANDER VADEN

                                                              :
  BLUE PIPE STEEL CENTER CO., LTD.,                           :
                                                              :
                                Plaintiff,                    :
                                                              :
                                v.                            :       Court No. 21-81
                                                              :
  UNITED STATES OF AMERICA;                                   :
                                                              :
                               Defendant,                     :
                                                              :
  WHEATLAND TUBE COMPANY and                                  :
  NUCOR TUBULAR PRODUCTS INC.                                 :
                                                              :
                                Defendant-Intervenors.        :
                                                              :
                                                              :

                                              ORDER

       On consideration of Plaintiff’s unopposed motion for a stay of further proceedings in this

action pending resolution of the appeal presently before this Court in Saha Thai Steel Pipe Public

Co. Ltd. v. United States, Court No. 20-133 (“Saha Thai”), and on due deliberation, it is hereby

       ORDERED that Plaintiff’s motion is GRANTED,

       ORDERED that the parties' joint status report and request to set a briefing schedule found

at E.C.F. No. 30, and filed on May 26, 2021, is DENIED as moot, and it is further

       ORDERED that, within 14 days of the final decision in Saha Thai, the parties shall file a

status report and proposed briefing schedule informing the Court of their positions on how the case

should proceed.

                                               /s/ Stephen Alexander Vaden
                                               Judge

           June 2 2021
  Dated: ________,
